PER CURIAM:
Levi Luginbyhl appeals the denial of his motion for reconsideration of the district court’s order dismissing his 42 U.S.C. § 1983 (2000) complaint for failure to state a claim. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Luginbyhl v. American Correctional Ass’n., No. CA-03-3364-AW (D.Md. Feb. 13, 2004). Further, we deny Luginbyhl’s motion for emergency injunction because he did not first present that motion to the district court, and did not allege that it would have been impracticable to do so. See Fed. RApp. P. 8(a)(2)(A)(i). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED